Case 1:20-cv-00580-TSE-JFA Document 20 Filed 05/21/20 Page 1 of 2 PageID# 84




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

ANTHONY BASSETT,
    Plaintiff,

vs.                                                 Case No.: 3:19cv3636/RV/EMT

MARK T. ESPER and DEPARTMENT OF
DEFENSE EDUCATION ACTIVITY,
     Defendants.
____________________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated May 12, 2020 (ECF No. 18). The parties have

been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and the timely filed

objections thereto (doc. 19), I have determined the Report and Recommendation

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The chief magistrate judge’s Report and Recommendation is adopted and

         incorporated by reference in this order.

      2. Defendants’ Motion to Dismiss, and/or in the Alternative, to Transfer

         Venue (ECF No. 13) is GRANTED.
Case 1:20-cv-00580-TSE-JFA Document 20 Filed 05/21/20 Page 2 of 2 PageID# 85



                                                                             Page 2 of 2

       3. The clerk of court is directed to forthwith transfer this action to the United

           States District Court for the Eastern District of Virginia where both

           defendants have their principal offices for all further proceedings.

       DONE AND ORDERED this day of 21st day of May, 2020.



                                  /s/ Roger Vinson
                                  ROGER VINSON
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv3636/RV/EMT
